                        3:16-cv-03331-RM-TSH # 142              Page 1 of 4
                                                                                                    E-FILED
                                                                      Monday, 08 February, 2021 12:17:47 PM
                                                                               Clerk, U.S. District Court, ILCD

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 SPRINGFIELD DIVISION

 MARY B. VALENCIA, et al.,                       )
                                                 )
                          Plaintiffs,            )
                                                 )
             v.                                  )    Case No. 3:16-cv-03331
                                                 )
 CITY OF SPRINGFIELD, ILLINOIS,                  )
                                                 )
                           Defendant.            )

                                                      CONSOLIDATED
 UNITED STATES OF AMERICA,                       )
                                                 )
                          Plaintiff,             )
                                                 )
             v.                                  )    Case No. 3:17-cv-03278
                                                 )
 CITY OF SPRINGFIELD, ILLINOIS,                  )
                                                 )
                           Defendant.            )

                  JOINT MOTION FOR REMOTE STATUS CONFERENCE

        Trial in this case is currently scheduled for April 6, 2021. The parties respectfully

request that the Court hold a status conference, with counsel appearing remotely, to discuss

whether the Court and the parties will be able to keep this trial date, in light of current

circumstances with respect to the ongoing Covid-19 crisis and the Court’s Eighth Amended

General Order 20-01 (Jan. 11, 2020) suspending jury trials through March 23, 2021.
                         3:16-cv-03331-RM-TSH # 142   Page 2 of 4




Dated: February 8, 2021



                                               Respectfully submitted,

 JOHN C. MILHISER                              PAMELA S. KARLAN
 United States Attorney                        Principal Deputy Assistant Attorney General
 Central District of Illinois                  Civil Rights Division


 .                                             s/ Max Lapertosa
 JOSHUA I. GRANT                               SAMEENA SHINA MAJEED
 Assistant United States Attorney              Chief
 United States Attorney’s Office               TIMOTHY MORAN
 Central District of Illinois                  Deputy Chief
 318 S. Sixth Street                           ELIZA H. SIMON
 Springfield, IL 62701                         KINARA A. FLAGG
 Tel: (217) 492-4450                           MAX LAPERTOSA
 Fax: (217) 492-4512                           Trial Attorneys
 Joshua.Grant@usdoj.gov                        United States Department of Justice
                                               Housing and Civil Enforcement Section
                                               Civil Rights Division
                                               950 Pennsylvania Ave. NW – 4CON
                                               Washington, DC 20530
                                               Tel: (202) 305-1077
                                               Fax: (202) 514-1116
                                               Max.Lapertosa@usdoj.gov

                                               Attorneys for Plaintiff
                                               United States of America


                                               s/ Thomas E. Kennedy
                                               THOMAS E. KENNEDY, III
                                               SARAH JANE HUNT
                                               MARYANNE QUILL
                                               Kennedy Hunt, P.C.
                                               906 Olive St., Ste. 200
                                               St. Louis, MO 63101
                                               Tel: (314) 872-9041
                                               Fax: (314) 872-9043
                                               tkennedy@kennedyhuntlaw.com

                                               Attorneys for Plaintiffs Individual Advocacy
                                               Group and Mary Valencia


                                           2
3:16-cv-03331-RM-TSH # 142   Page 3 of 4




                      s/ Steven C. Rahn
                      STEVEN C. RAHN
                      Assistant Corporation Counsel
                      Room 313, Municipal Center East
                      800 East Monroe Street
                      Springfield, IL 62701-1689
                      Tel: (217) 789-2393
                      Fax: (217) 789-2397
                      steven.rahn@springfield.il.us

                      RANDALL A. MEAD
                      Drake Narup & Mead PC
                      107 E. Allen St.
                      Springfield, IL 62704
                      Mead@dnmpc.com

                      Attorneys for Defendant
                      City of Springfield




                  3
                        3:16-cv-03331-RM-TSH # 142           Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 8, 2021, I caused to be served a copy of the foregoing

document entitled “Joint Motion for Remote Status Conference” via the CM/ECF system, which

shall send notice to all counsel of record.



                                                            s/ Max Lapertosa
                                                            Trial Attorney




                                                4
